ORDER
PER CURIAM:
Petitioner filed his petition for a supervisory writ in this matter on June 22, 1973; his counsel was heard ex parte on July 6, 1973, and on July 10, 1973, an order issued from this Court calling for an adversary hearing; all proceedings in the district court Avere stayed until the further order of the Court.
The adversary hearing was held on September 11, 1973, coun*547sel for petitioner, defendants and amicus curiae were heard and the matter taken under advisement.
Now, giving consideration to the arguments presented and examination of the briefs filed by the various parties, together taith the record, the application for writ is DENIED. The stay order is vacated. This proceeding is dismissed.
The lion. THOMAS DIGNAN, District Judge, sat in place of MR. CHIEF JUSTICE JAMES T. HARRISON, who deemed himself disqualified.